Citation Nr: 0200969	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  01-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for jaw disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal of a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The veteran contends that he was struck in the mouth by a 
softball during service, that he sustained dental trauma in 
this incident, and that he underwent extraction of several 
teeth as a result of the dental trauma.  Although service 
connection for dental trauma was initially denied in a rating 
decision of March 1999, service connection for dental trauma 
was thereafter granted in a rating decision of August 1999.  
In March 2000, the veteran submitted a statement in which he 
expressed disagreement with the rating decision denying 
service connection for dental trauma, notwithstanding the 
fact that service connection had been granted for the dental 
trauma in the August 1999 rating decision.

In May 2000 the veteran submitted a statement in which he 
claimed entitlement to service connection for jaw disability 
resulting from the incident in service in which he was struck 
in the mouth by a ball.  This claim was denied in the July 
2000 rating decision currently on appeal.  In response to 
this rating decision, the veteran submitted a statement in 
August 2000, indicating that he desired to appeal the denial 
of service connection for dental injury and indicating that 
the injury in service involved his teeth rather than his jaw.

In November 2001 the veteran was provided a statement of the 
case on the issue of entitlement to service connection for 
jaw disability.  Shortly thereafter he submitted a 
substantive appeal on this issue.  In addition written 
argument on the jaw issue was thereafter submitted by the 
veteran's representative.  Although the veteran appears to be 
somewhat confused concerning the procedural history of this 
case, the Board has concluded on the basis of the substantive 
appeal submitted by the veteran and the subsequently 
submitted written argument of his representative that the 
veteran is seeking appellate review with respect to the 
denial of service connection for jaw disability.

With respect to the veteran's disagreement with the denial of 
service connection for dental trauma, the veteran appears to 
be unaware of the fact that this claim was granted by the RO 
in the August 1999 rating decision.  If the veteran believes 
that service connection is warranted for additional dental 
disability, he should specifically inform the RO of the 
additional dental disability for which service connection is 
claimed.  The RO should respond appropriately to any such 
clarification provided by the veteran.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  The veteran has no disability of the jaw.


CONCLUSION OF LAW

Jaw disability was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. 

As noted above the veteran has been granted service 
connection for dental trauma.  Service medical records are 
negative for evidence of jaw disability.  The report of a 
September 1969 examination for discharge shows that the 
veteran's jaw was found to be normal.  The post-service 
medical evidence of record is limited to VA outpatient 
records, dated in 1999 and 2000, which document no diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
jaw.  

The evidence of jaw disability is limited to the veteran's 
own statements claiming entitlement to service connection for 
this disability; however, as a layperson, he is not qualified 
to render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, the veteran has not 
identified the jaw disability for which service connection is 
claimed or even alleged that he currently has jaw disability.  
Rather, he has specifically indicated that a tooth was 
chipped and several teeth were extracted as a result of the 
service trauma involving a softball, and that the service 
trauma did not involve his jaw.  

Since there is no competent evidence of jaw disability in 
service, the veteran's jaw was found to be normal on 
examination for discharge and there is no competent evidence 
of jaw disability since the veteran's discharge from service, 
the Board must conclude that service connection is not 
warranted for this claimed disability. 

II.  Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In view of the fact that the evidence of record does not 
substantiate the veteran's claim, the Board has considered 
whether additional development is in order to comply with the 
VCAA and the implementing regulations.  The record reflects 
that the RO has considered the claim since the VCAA and the 
implementing regulations became effective.  The RO has 
obtained the veteran's service medical records.  In addition 
the RO has informed the veteran that medical evidence of 
current jaw disability is required to substantiate the claim 
and that it would assist the veteran in obtaining such 
evidence.  The veteran has not identified any available 
evidence of post-service treatment or evaluation for jaw 
disability, nor has he even alleged that he has received 
treatment or undergone evaluation for jaw disability since 
his discharge from service.  

The veteran has not been provided a VA examination for the 
purpose of determining whether he currently has jaw 
disability which is etiologically related to service.  
However, in the Board's opinion, there is no reasonable 
possibility that such an examination would substantiate the 
veteran's claim.  In this regard the Board notes that no 
evidence of jaw disability was found on the veteran's 
examination for discharge, the veteran has indicated that the 
service trauma involved his teeth rather than his jaw, and 
the veteran has not identified any current disability of his 
jaw.

In sum the facts of this case have been properly developed 
and no further development is required to comply with the 
VCAA or the regulations implementing the VCAA.

ORDER

Entitlement to service connection for jaw disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

